 INTL.BROTHERHOOD OF TEAMSTERS,LOCAL 70International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,Local 70andLawrence Saucer andLuckyStores,Inc.,Party inInterestInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,Local 70 andJames A. King and Lucky Stores,Inc., Party in In-terest.Cases 20-CB-3545 and 20-CB-3639September 30, 1976DECISION AND ORDERBY MEMBERSFANNING, PENELLO, AND WALTHEROn April 8, 1976, Administrative Law Judge Ber-nard J. Seff issued the attached Decision in this pro-ceeding. Thereafter, Respondent Union filed excep-tionsand a supporting brief, and the GeneralCounsel filed a brief in support of the AdministrativeLaw Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusionsof the Administrative Law Judge 2 andto adopt his recommended Order as herein modified.Respondent contends that the Board should notentertain this case because the Charging Parties,King and Saucer, failed to exhaust a grievance proce-dure provided in the collective-bargaining agreementbetween Respondent and the Company. In supportof its contention,, Respondent notes that, in additionto the usual grievance procedure, the agreement pro-vides that "any workman who believes that he hasnot been referred in accordance with the provisionsof this Agreement or with therulesand "regulations ofthe [bi-partite] Hiring Hall Committee" may appealto that committee and, in the event that its decision isunfavorable, to an impartial umpire whose decisionshall be final.We find no merit in Respondent's contention that,because the Charging Parties did not avail them-selves of the contractual grievance machinery, thiscaseshould be dismissed or at least "referred to thecontractual grievance procedure." The hiring hallagreementin question provides for the referral of allemployees on a rotation basis in accordance withtheir standing on the referrallistsmaintained at thehiring hall, granting preference in employment to205those employed in the type of work and in the geo-graphical area covered by the agreement if they haveseniority in the industry. King and Saucer, however,were not seeking referral under these provisions butwere, instead, seeking preferential treatment pur-suant to an arrangement whereby Respondent waswilling to waive the provisions of the hiring hallagreement in order to accommodate the Company'sdesire to hire more black employees. Thus it does notappear that the incidents complained of herein couldeven form the basis of a grievance cognizable underthe collective-bargaining agreement. And it is thepolicy of the Board to abstain from action only if thedispute presented in our proceeding is cognizable inthe contractual forum.' For this reason, therefore, weconclude that this case was properly presented to usfor decision.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that the Respondent, Inter-nationalBrotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, Local 70,Dublin, California, its officers, agents, and represen-tatives, shall take the action set forth in the recom-mended Order, as so modified:1.Delete paragraph 1(c) and substitute the follow-ing:"(c) In any like or related manner restraining orcoercing employees in the exercise of their rightsguaranteed in Section 7 of the Act."2.Substitute the attached notice for the Adminis-trative Law Judge's notice.1 In his Conclusions of Law, the Administrative Law Judge inadvertentlysubstituted the name of an individual who was not involved in this proceed-ing for that of Saucer.We, therefore,delete the name of that individual,"Brooks," and add the name of Saucer.2 The Administrative Law Judgemade no specificfinding that the-Re-spondent attempted to cause and did cause the Employer to discharge Sau-cer on June 20 because of his nonmembership in the Union. In the absenceof exceptions by the General Counsel, we do not reach this issue. Nor hasthe General Counsel excepted to the Administrative Law Judge's omissionin his recommended Order of a provision directed to the 8(b)(2) violationswhich were found herein.3 Joseph T. Ryerson & Sons, Inc. (Local 2212, United Steelworkers of Amer-icad1,199 NLRB 461 (1972),Members Fanning and Jenkins dissenting.Member Fanning would not in any event defer to the grievance proce-dure here, consistent with his position on theCollyerissue, as expressed inRyerson,supra,and other cases He notes also that the contract subjects a"workman" who appeals to the hiring hall committee to the possible ex-pense of an umpire. Should an umpire become necessary,the contract pro-vides that costs are to be borne by "the Union and/or the workman in thediscretion of the umpire."226 NLRB No. 34 206DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICEPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentTO ALL JOB APPLICANTS USING OUR HIRING HALL, WHETHEROR NOT MEMBERS OF INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMEN & HELPERS OFAMERICA, LOCAL 70WE WILL NOT refuse to"refer Lawrence Saucerand James A. King, or any other job applicant,for employment to any employers because theyare not members of Local 70.WE WILL make Lawrence Saucer and James A.King whole for any loss of pay they' may havesuffered because we have refused or failed torefer them to jobs.WE WILL notify California Trucking Associa-tion and other employers with whom we haveexclusive referral agreements, in writing, that wehave no objection to the employment of Law-rence Saucer and James A. King, and we willnot refuse to register or refer them, or any otherjob applicant, for employment through our hir-ing hall procedures because they lack member-ship in Local 70.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise oftheir rights guaranteed in Section '7 of the Act.INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN & HELPERS OFAMERICA, LOCAL 70DECISIONSTATEMENT OF THE CASEBERNARDJ. SEFF, Administrative Law Judge: These caseswere heard before me in San Francisco, California, on Jan-uary 29, 1976. The charge involving an individual, Law-rence Saucer,was filed on June 17, 1975. Another mdividu-al, JamesA. King, filed an identical charge on September19, 1975. Both charges allege that Respondent, Internation-al Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Local 70, discriminated againstthe named individuals causing their discharge in violationof Section 8(b)(1)(A) and 8(b)(2). The charges were consol-idated and an amended complaint was issued on October15, 1975.IssuesThe primary issues involve the question as to whetherthe Union, by causing the discharge of both men becausethey were not members of Local 70, violated the Act.All parties, were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to, argue, orally, and to file briefs. Briefs, whichhave been carefully considered, were filed on behalf of theGeneral Counsel and Respondent.Upon the entire record of the case, and from my obser-vation of the witnesses and their demeanor, I make thefollowing:B. PertinentEvidenceLocal 70 operates an exclusive hiring hall pursuant to itscontracts with various employers. It is contractually pro-vided (as essentially required by decisions under the Act)that:Selection of applicants for referral to jobs shall be ona nondiscriminatory basis and shall not be based on,or in any way affected by, Union membership, by-laws, rules, regulations, constitutional provisions, orany other aspect of Union membership, policies or re-quirements.FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTLuckyStores, Inc., herein called the Employer,a Cali-forma corporationwithheadquarters located in Dublin,California,and a place of business in San Leandro, Cali-fornia, is engaged in the, business of operating a chain ofsupermarkets.In the past calendaryear,the Employer had retail salesvalued at excess of $500,000 and, during the same period, itreceived goods and supplies`valued in excess of $50,000from points outside the State of California. I-find that thesame Employer is engaged in commerce within the mean-ing of Section 2(2), (6), and(7) of the Act.II.THE LABORORGANIZATION INVOLVEDI find that Respondent is a labor organization within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Facts,The parties had a collective-bargaining contract whichexpired by its terms on July 31, 1975. The General Counselcontends that Respondent violated Section 8(b)(1)(A) and8(b)(2) by refusing to dispatch James King and LawrenceSaucer to Lucky Stores, Inc., because they were nonmem-bers of Respondent, and subsequently forced Lucky to ter-minate Saucer and then refused to allow him to sign Re-spondent's but-of-work list, all because he was not amember of the Union. Respondent denies that membershipconsiderations played any part in its actions and assertssuch actions were justified under the terms of the collec-tive-bargaining agreement between itself and Lucky. INTL.BROTHERHOOD OF TEAMSTERS,LOCAL 70207The contract prescribes certain hiring or referral standards,e.g., at the hiring hall, a list, called List A, is maintained ofall workmen employed for at least a year on qualified workin the geographical area covered by the Local's hiring hall.Each workman is further designated according to the typeor types of work for which he is qualified to perform. An-other list, called List B, is kept of all workmen seeking jobswho are not eligible for List A. Names are entered on listsin the order in which applicants notify the hiring hall ofavailability for jobs. Preference in making referrals is givento those on List A, and only after List A is exhausted areworkmen dispatched from List B.As an exception to the rule of referral, it is provided thatan employer may call for a workman by name only if ithad previously employed such workman, if such workmanwas registered on List A. The procedure was further de-scribed in Respondent's testimony. Applicants at the hiringhall form a single line to the dispatch window. At the win-dow, there are usually three dispatchers, who maintain sev-en different lists of job functions under List A and a sepa-rate List B. The applicant states his qualifications and whathe wants to do, and his name is placed by the dispatcher onone or more of the lists. Each day the names on the variouslists are called in rotation-by the dispatcher. If the appli-cant fails to respond when his name is called or when theapplicant obtains employment through these referral pro-cedures, his name is stricken from the lists, which otherwiseare continued from day to day.C. James A. KingJames King, an unemployed black member of Team-sters' Local 296, went on Monday, June 2, 1975, to Lucky'sto apply for a position as a driver. He spoke with Transpor-tation-Manager Willie Lombardi, who first had him fill outan application. Lombardi explained that if King could geta dispatch slip from Respondent, the Company would puthim on the job within -a week. King left Lucky's and wentto Respondent's union hall. There he explained to Respon-dent's dispatcher, Noel Eben, that he had just applied for adriver's position at Lucky's and had been told that hewould need a dispatch slip from the hall. King was told byEben that he would first have to get the approval of AlAndrade, Respondent's business agent assigned to Lucky's.King went to see Andrade immediately, but was allowedonly to speak with the receptionist, with whom he left hisphone number for-Andrade, Later that same day, Andradereturned his call and the two men discussed the possibilityofKing's being able to transfer back into Respondent,where he had been a member in past years, in order to geta job clearance. Andrade assured King that there would beno particular, problem since King had previously been amember. King returned to the hiring hall on June 6 andspoke again with the dispatcher, Eben. He asked Eben fora dispatch slip in order to report to Lucky's and was toldhe could not be given one, because he "didn't have abook." Eben asked no questions about his driver qualifica-tions and gave no indication that King was free to sign upat the hall. King repeated what had happened on Mondayand left the hiring hall, at which time he went directly toRespondent's main office to speak with Andrade. Thistime he succeeded in finding Andrade and was shown toAndrade's private office. There he explained that Eben hadjust refused him a dispatch slip. Andrade phoned Ebenimmediately while King listened to the conversation. Afterinforming Eben that Kmg was in his office, Andrade stat-ed, "We can't give him a clearance, can we?" Then heanswered his own question with this, "We can't . . . be-cause he doesn't have a book." Andrade then asked Ebenif there were any blacks or other minorities at the hall atthe time and if there were to send them out on jobs. Kingasked what Eben's answer to the question was, and whenAndrade repeated "No" to him, he demanded to knowwhy he therefore could not get dispatched. Andrade re-sponded that he personally did not have the time at themoment to arrange things for King and that Eben wouldnot give him a dispatch slip since he "didn't have a book."When King protested, Andrade said that Eben ran the hir-ing hall and that was that. Andrade then returned to thephone, where Eben was still on the line and said King wascoming back down to the hall. King left Andrade's officeand returned to the hall, where, in spite of Eben's vague"We'll see . . . ," he waited all day but was unsuccessful insecuring a dispatch slip.King again returned to the hiring hall on June 9 at 8o'clock in the morning and again spoke with Eben. Heasked for the dispatch slip and was told to have a seat, thatEben had to "check it out." After waiting several hours,King returned to the dispatch window to find out if he hadbeen forgotten; Eben responded that he had not forgotten,but that he had to "clear his book." Shortly after noon,King went to Respondent's main office and again to speaktoAndrade and found him in the hallway. Once againKing explained that he needed a dispatch slip, to whichAndrade responded that he had requested a transfer fromTeamsters' Local 296 but that, such things took- time. Atthis point King insisted that what he needed was the dis-patch slip, to which Andrade replied he would get it butnot right then since he "did not have a book." Andradegave him a slip of paper with the date June 17 in quoteslisted on it and advised him that he must appear beforeRespondent's screening committee that day in order totransfer into the Union.Late on June 9 at about 6 p.m., Lucky's transportationsupervisor, Roy Howe, received a phone call at his officefrom Andrade who wanted to know what was so specialabout King that the Company was pressing to get himhired.Howe responded that King was a qualified hostler,that the Company needed one, and that since King wasblack, the Company was especially anxious to hire him.Andrade stated flatly that he could not dispatch King since"he was not a book carrying member of Local 70." Howereplied that he would appreciate any efforts Andrade couldmake on King's behalf and reminded him that Lombardihad previously spoken to him about King. Andrade saidthat was true, but it all took time. Andrade then promisedto try to get King's membership application approved bysomeone on Respondent's executive board that night if hecould find one in the office. The conversation concludedwith Howe saying he would advise King to go to the hiringhall on the following day.On Tuesday, June 10, Howe received a.phone call in his 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffice shortly-after noon from Eben. Eben wanted to knowwhat King was doing at the dispatch window again. WhenHowe said he wished to use. King as a graveyard hostler,Eben explained there was no way he could give King adispatch, since he was "not a book carrying member" ofLocal 70. Eben then said that King could sign the "B" listwhich those casuals not qualified as "heavy drivers" mustuse.On the same day, June 10, John Martin, industrialrelations manager at Lucky's, received a phone call at hisoffice from Andrade. Andrade began the conversationwith a discussion of the James King problem and stated toMartin as he had to Howe that the store could not hireKing since he "was not a member of Local 70" and as yethad no dispatch slip from Respondent.C. Lawrence SaucerA strikinglysimilarseries of events took place involvingSaucer. He, too, is a black member of Teamsters Local 853who applied for a warehouse position at Lucky's. On June10 he spoke with John Melim, Lucky's warehouse supervi-sor, who asked Saucer if he were a member of Respondentand explained to him that in order to work for the Compa-ny, he must be cleared through the Union. It was suggestedto Saucer that he go to Respondent's hiring hall to obtain areferral slip and in addition it was also suggested that hetry to transfer his membership from Local 853 to Local 70.Melim requested that he report back afterwards, and hewould see that Saucer was put to work. Later the samemorning, Saucer went to Respondent's main office andspoke to Andrade. He asked Andrade if he needed his per-mission to fill out an application to go to work at Lucky's.Andrade said, "Yes," then gave him an application fortransfer form to fill out, as well as a paper indicating thatSaucer was to appear before Respondent's screening com-mitteeon June 17 where they would decide on his applica-tion for transfer. It is to be pointed out that nowhere in theconversation did Andrade suggest or advise Saucer that hemustsign up at the hiring hall, nor did he mention a dis-patch slip.Saucer went to Lucky's again on June 12 where he toldMelim what had happened and showed him the paper An-drade had given him, which indicated the June 17 screen-ing date. Melim again requested that Saucer keep him ap-prised of what happened. On Thursday, June 19, Melimreceived a phone call from Saucer, who said he had beendenied a transfer into Respondent Union at the screeningsessionof June 17.At 5 a.m. the following day, June 20, Saucer went toRespondent's hiring hall and spoke with the dispatcher.Saucer explained that he did not know or recognize theman who was sitting behind theglasswindow in the placewhere the dispatcher usually sat, and he further said thatthis person was the only person behind theglasswindow atthat time. During the conversation between these two men,theman behind the window gave no indication that hecould not have given out a dispatch slip if he had wantedto.Based on these facts, the General Counsel concludedthat the only plausible explanation that could be made wasthat the man who was sitting behind the glass was acting asRespondent's dispatcher that morning. It is vigorously de-nied by Respondent that the man behind the glass windowwas, in fact, a dispatcher. Although the identity of the manbehind the glass window was unknown, it is clear that if theman behind the glass window was not a dispatcher, hecertainly was clothed with apparent authority to act as thedispatcher.Saucer told the man who was sitting in the place wherethe dispatcher usually sat that he wanted a dispatch slip inorder to work at Lucky's. The dispatcher asked if he had a"Local 70 union card." Saucer responded that he did not,at which point the alleged dispatcher said he could not giveSaucer a slip. Saucer asked if the man would put hisrefusalin writing and was told that he would not. Saucer then leftand returned to Lucky's to speak with Melim. Melim, afterhearing Saucer's recital, decided to put him to work imme-diately in the warehouse. At 10 a.m. Andrade, accompa-nied by Shop Steward Loman Elwood, appeared inMelim's office. Andrade announced that Lucky had "hireda man . . . who was not a member of our union" anddemanded to know what Melim was trying to do. Andradesaid he considered Lucky to be breaking its contract withRespondent by hiring Saucer while there were "plenty ofminority members down at the hall" who didn't have jobs.Andrade left Melim's office after having secured Saucer'sdismissal from his job. -Thereafter Andrade made a phone call to John Martin,Lucky's industrial relationsmanager, and demanded toknow if Martin was aware that Saucer was a member ofLocal 853 and not of Respondent Union. When Martinsuggested that Andrade file a grievance over Saucer's hireif he was so upset, Andrade responded he had no intentionof merely filing a grievance. On the contrary, he was goingto strike Lucky's over the matter,-and the 5-day notice of astrike letter would be issued from his' office immediately.At the end of the phone conversation, Martin gave instruc-tions that Saucer was to be terminated immediately. Atapproximately 2:30 p.m. Melim called Saucer into his of-fice and told him the Company was being forced to let himgo because of Respondent's objections.='Saucer turned inhis work badge and left immediately. He has not been em-ployed at Lucky's since that time.On September-18 at 7 a.m. Saucer went to Respondent'shiring hall and again spoke with the man he described asthe dispatcher. On this occasion Saucer testifiedin a man-ner similar to what he had said before and declared that onSeptember 18 he spoke to one of three men sitting behindthe glass dispatcher's cage at the hall-the same man hehad observed other men in line before him speak to abouta dispatch slip. From these events the General Counselconcludes that the person to whom Saucer spoke was act-ing as dispatcher that mormng'.On September 18 Saucer asked for permission to signRespondent's out-of-work list and was asked if he had a"union card." Saucer asked if the dispatcher meant a Local70 union card and was told "yes." When Saucer admittedthat he did not have such a card, he was told "then there isno possibility I can dispatch you or let you sign an out-of-work list." At no time during this conversation did the dis-patcher point out any hiring hall rules to Saucer, nor indi-cate that Saucer might not be complying with them. Fur-ther, he did not suggest that there might be another list INTL. BROTHERHOOD OF TEAMSTERS, LOCAL 70209other than "out-of-work list" which Saucer should haverequested. Saucer immediately left the hall upon being re-fused.By this final refusal Respondent succeeded in totallyforeclosingeverypossible avenue to Saucer'sobtaining ajob with any company with whom Respondent has an ex-clusive hiring arrangement,after first denying him a dis-patch and forcing.him out of the job at Lucky's because hewas not a member.Theynow prohibited hun from evengetting on their waiting list for ajob, therebyclosing theone possible avenue in their exclusionary approach to Sau-cer.D. DiscussionA brief recapitulation of the facts described by King andSaucer, both of whom I credit, shows that Respondent'sdispatcher, Eben, stated flatly to James A. King that hewould not give him a dispatch slip because King "didn'thave a book."Respondent's Business Agent Andrade toldhim the same thing not more than an hour later.Again onJune 9 when Kingtrieda second time to get dispatched toLucky's, he was kept waiting in the hiring hall for a longperiod of time while Eben "checked out" whether or not hecould give King a dispatch, then was told once more byAndrade that immediate dispatch was not possible sinceKing"did not have a book." Subsequently, on June 9, An-drade toldLuckySupervisor Roy Howe that since Kingwas not a "book carrying member of Local 70" at the time,he could not work at Lucky's. The following day, June 10,Andrade repeated the same thing to John Martin, Lucky'sindustrial relationsmanager, and dispatcher Eben toldHowe there was "no way" King could get dispatched sincehe was "not a book carrying member of Local 70." Law-rence Saucer was asked by the dispatcher on June 10whether he had a "Local 70 union card" and when Saucersaid"no," he was told that since he did not,he could notbe dispatched to the job.In each of the incidents described above, it is clear thatthe sole reason why Respondent would not give a dispatchslipwas because the man in question was a nonmember.The law is clear that in such circumstances such a refusalin an obvious violation of the Act. The General Counselcites the case ofBrotherhood of Teamsters & Auto TruckDriversLocal No. 70,International Brotherhoodof Team-sters,Chauffeurs,Warehousemen & Helpers of America (Cal-ifornia Trucking Association),188 NLRB 305 (1971). A sim-ilar set of facts were established.In the cited case, the issuewhich was litigated was whether in violation of Section8(b)(2) and (1)(A) respondent had discriminatorily refusedto register and dispatch the chargingparty, EmeryBrooks,under an exclusive job referral system operated by respon-dent under contracts with California Trucking Associationand other employers. In this case Local 70 operates anexclusive hiring hall pursuant to its contracts with variousemployers. It is contractually provided (as essentially re-quired by decisions under the Act) that:Selection of applicants for referral to jobs shall be ona nondiscriminatory basis and shall not be based on,or in any way affected by, union membership, by-laws, rules, regulations,constitutional provisions, orany other aspect of union membership,policies or re-quirements.In the case involving Brooks, he testified that he hadbeen a member of the TeamstersUnionsince 1951,succes-sively Local 78 and 302, holding various truckdriving jobsin the San Francisco Bay Area. After he was laid off hisjob at Safeway Stores on October 31, he sought but failedto obtain work through the hiring hall of Local 302. AboutNovember 8 he went to Local 70's hiring hall in San Fran-cisco.At the dispatch window, he asked William C. Fa-gundes, one of the three dispatchers on duty, if he couldsign the list for a job referral.Fagundes inquired into hisunion membership.Brooks responded he was a member ofLocal 302.Fagundes told him,"I still can'tsign you upunless you are a member of Local 70 . . . . We have toomany men out of work."Some months later on or aboutJanuary 4, he returned to Local 70 and spoke to dispatcherFagundes.Again he was asked if he was a member of Lo-cal 70,and he replied in the negative.Fagundes told himhe could stay around,but he could not sign him up on thelist.On January 27 at the hiring hall when he replied toFagundes that he had not become a member of Local 70,he was told that he could not be signed up as they had toomany men out of work. On February 4 Brooks came to theLocal 70 offices and spoke to LeRoy Nunnes,a businessrepresentative.He said he had a job with Sealand andwould like to transfer membership from Local 302 in orderto obtain clearance for the job from Local 70. Nunnes toldhim he could not be hired on this job unless he was amember of Local 70. An arrangement was then made forBrooks to be interviewedby Local70's executive board onMarch 3. On the same day, afterseeing Nunnes,Brookswent to the hiring hall and spoke to a dispatcher, otherthan Fagundes, again without success. On February 10 or11 Brooks made a further effort to register with the Local70 hiring hall.Fagundes said he could not sign him onbecause he was not a member.On March 3 Brooks ap-peared before the executive board,following which he wastold by one of the participating union officers that he wasnow a member of Local 70. The next day he paid $20.75 toLocal 70' and was given a receipt showing$10.25 for duesand theremainder covering the fee in transferring fromLocal'302. On this day, March 4, he was registered at thehiring hall and dispatched to a job by Fagundes, and there-after was'able to obtain regular referrals from List A.The only,reason why King and Saucer were refusedclearance from the hiring hall was solelyand only becausethey were not members of Local 70. It should be noted thatthe testimony of both King and Saucer was not refuted inany way by theRespondent.It is therefore clear that de-spite the language in Local 70's contract which is written ina manner to comply with,the requirements of the Act, thelanguage' of the contract was not adhered to by Local 70,and the basis for the refusal of giving a referral to LuckyStores to these two men was becausetheywere notmembers'of Local 70. This is a clear violation of Section8(b)(1)(A) and 8(b)(2). It is further to be noted that theRespondent again violated Section 8(b)(1)(A) and 8(b)(2)by refusing to allow Saucer to sign its out-of-work list.Under Section 2(13) of the Act, it is irrelevant whether 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe person at the dispatch window on the morning of June20 had actual authority to act on behalf of Respondent,since he had apparent authority to so do. He was sitting atthe dispatcher's window giving dispatch information, andgave no indication to Saucer that he lacked the authority tosay what he did. Under similar circumstances, the Boardhas repeatedly held unions liable for such conduct. This isso even in instanceswhere it is clear the alleged agent wasnot even arguably a dispatcher, but rathera mere- clericalemployee. SeeConstruction and General Laborers' UnionLocal 304, Laborers'InternationalUnion of North America,AFL-CIO (George D. Willis),191 NLRB 764 (1971);Car-pentersDistrictCouncil of Denver and Vicinity (HenselPhelps Construction Co.),222 NLRB 551 (1976).It should be further noted that Respondent's violation ofSection 8(b)(1)(A) and 8(b)(2) has resulted in the Board'sissuing abroad remedial order requiring that it "cease anddesist from causing any employer to discriminate againstany employee." The citation for the statement isBrother-hood of Teamsters & Auto Truck Drivers, Local 70, Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen,& Helpers of America (Sea-Land of California, Inc.), 197NLRB 125 (1972).Respondent's brief states that the case should be dis-missed becauseof failure to join LuckyStores asa respon-dent in theinstant case.The point is made in the GeneralCounsel's brief that:It is clear that under both Board law and the terms ofRespondent's collective-bargaining agreementwithLucky's, Respondent's only legitimate concern shouldbe that Lucky's new employees are obtained throughits hiring hall. This was not the motivation behind Re-spondent's actions on June 20.BusinessAgent An-drade-toldWarehouse Supervisor Melim at10:00 a.m.that he was upset because "Lucky's had hired a man... who was not a member of our union," andinsist-ed that Lucky's was breaking the contract by hiringSaucer whilethere were "minoritymembers"waitingfor jobs. Later that day, when he phoned IndustrialRelationsManager Martin and threatened to strike,the entire conversation was devoted to the fact thatSaucerwas a member of 853 and not a member ofRespondent. There was no mention made of the factthat Saucer had not obtained a dispatch slip. It is irrel-evant for purposes of the Act thatLucky's could law-fully have been required to terminateSaucerbecausehe had not come through the hiring hall. Once Re-spondent based its decision on nonmembership con-siderations, which it obviously did, it violated Section8(b)(1)(A) and 8(b)(2).Amalgamated Meat Cutters andButcher Workmen of North America, Local 576,201NLRB 22;Local 305, United Association of Journey-men and Apprentices 'of the Plumbing and Pipe FittingIndustry of the United States and Canada,211 NLRB826 (1974).It is clearfrom the facts of record that but for Respon-dent's violation of the Act, none of theeventswhich havebeen described above would have occurred. In any event itis equally clear that none of the facts related,supra,wereinitiated or placed in motion by Lucky Stores. Therefore,they are not a necessary party to the action, and I dismissthe argument made by Respondent's counsel in this con-nection as being without merit.CONCLUSIONS OF LAW1.By refusing to refer King and Saucer for employmentto employers with whom it has exclusive hiring hall agree-ments because these men were not members of Local 70,Respondent has caused or attempted to cause employerdiscrimination in violation of Section 8(a)(3), and hasthereby engaged in and is engaging in unfair labor practic-es within the meaning of Section 8(b)(2) and (1)(A) of theAct.2.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found the Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.I-recommend that Respondent notify Lucky Stores andother employers with whom it has exclusive referral agree-ments, in writing, with a copy to King and Saucer, that ithas no objection to their employment and will not refuse toregister or refer them or any other job applicant from em-ployment through its hiring hall procedures because theylack membership in Local 70. It shall also be recommendedthatRespondent make both King and Saucer whole forany loss of earnings suffered by reason of the discrimina-tion against them with backpay computed in accordancewith the formula in F.W. Woolworth Company,90 NLRB289 (1950), and with 6 percent interest, as prescribed inIsisPlumbing and Heating Company,138 NLRB 716 (1962).ORDERIUpon the basis of the above findings of fact and conclu-sions oflaw, and upon the entire record inthis case, it isrecommended that Respondent,InternationalBrotherhoodof Teamsters, Chauffeurs,Warehousemen &Helpers ofAmerica, Local 70, Dublin, California, its officers,agents,and representatives, shall:1.Cease and desist from:(a)Refusing to refer James A. King or any other appli-cant for employment to employers withinits territorial ju-risdiction because of nonmembership in Local 70, or anyother union.(b)Refusing to refer Lawrence Saucer or any other ap-plicant for employment to employers within itsterritorialjurisdiction because of nonmembership in Local 70, or anyother union.In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations -Board " INTL.BROTHERHOOD OF TEAMSTERS,LOCAL 70(c) In any manner restraining or coercing employees inthe exercise of their rights guaranteed under Section 7 ofthe Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act.(a)Make both-James King and Lawrence Saucer wholefor any loss of pay they may have suffered because of thediscrimination practiced against them in the manner setforth in the section of this decision entitled 'T iie Remedy."(b)Notify Lucky Stores and other employers withwhom it has exclusive referral agreements, in writing, withcopies to James A. King and Lawrence Saucer, that it hasno objection to their employment and that it will not refuseto register or refer Saucer and King or any other job appli-cant through its hiring hall procedures because they lackmembership in Local 70.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all rec-211ords pertaining to employment through its hiring halls, andall other records necessary and useful in determining theamount of backpay due.(d) Post at its business offices, hiring halls, and meetingplaces copies of the attached notice marked "Appendix."Copies of said notice, on forms provided by the Regional,Director for Region 20, after being duly signed by the Re-spondent's official representative, shall be posted by it im-mediately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to members are custom-arily posted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for Region 20, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.